DETAILED ACTION
This Office action is in response to the amendment and remarks filed on February 18th, 2021.  Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a vacuum cooling apparatus comprising: a sample holder for holding a sample; a vacuum chamber having an interior space where the sample holder is positioned; an evacuation section for venting gas in the interior space of the vacuum chamber; a vacuum gauge for measuring pressure in the interior space of the vacuum chamber; a heater for heating the sample holder; a temperature sensor for detecting the temperature of the sample holder; a gas inlet assembly for admitting a dry gas containing no moisture into the interior space of the vacuum chamber; and a control section which, in operation, is configured to: control supply of electric power to the heater to initiate heating of the sample holder using the heater; determine whether a temperature of the sample holder has reached or is above a preset temperature; during controlling the supply of the electric power and determining whether a temperature of the sample holder has reached or is above the preset temperature, drive the evacuation section to vent the gas in the interior space of the vacuum chamber; when the temperature is determined to have reached or is above the preset temperature, acquire information about the pressure in the interior space of the vacuum chamber from the vacuum gauge; based on the acquired information about the pressure in the interior space measured by the vacuum gauge, determine whether the pressure in the interior space of the vacuum chamber has reached below a given pressure; and when the pressure in the interior space has reached below the given pressure, control the gas inlet assembly based on the acquired information about the pressure in the interior space measured by the vacuum gauge so as to admit the dry gas into the vacuum chamber.
The closest prior art of record is US 2016/0155602 (Kamino et al.).  Kamino et al. discloses all the limitations above except that the control section acquires information about the pressure in the interior space of the vacuum chamber only when the temperature has *not* reached or is above the preset temperature (see Kamino et al., fig. 2, step S214).  The difference between the arts is that Kamino et al. continuously evacuates and adds dry gas throughout the heating process, whereas the claimed control process first heats and evacuates (to remove outgassed components) and then adds drying gas only after a predetermined temperature is reached.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896